Title: From George Washington to Patrick Henry, 29 October 1785
From: Washington, George
To: Henry, Patrick



Dear Sir,
Mount Vernon Octr 29th 1785

Inclosed I give your Excellency the trouble of receiving an official letter from me, which I beg the favor of you to lay before the General Assembly.
Your letter of  enclosing the appointment of Colo. Neville, in the room of Majr Massey, came duly to hand; & the latter was forwarded by a safe convey[anc]e.
I have never yet seen the report of the Commissioners for examining the best course for a cut between Elizabeth River & the Waters of No. Carolina—Your Excellency was so good as to offer me a copy of it, but the matter has either slipped your memory, or the letter which contained it has miscarried. With respectful compliments, in which Mrs Washington joins me, to Mrs Henry—& with very great esteem & regard. I have the honr to be—Dear Sir Your Most Obedt Hble Servt

Go: Washington

